CHANGE IN CONTROL AGREEMENT



THIS AGREEMENT

made by and between Crompton Corporation, a Delaware corporation having its
principal offices at 199 Benson Road, Middlebury, Connecticut 06749 (the
"Corporation"), and                (the "Executive") of               , as of
this 13th day of September 2004.



W I T N E S S E T H:

     WHEREAS, the Executive is currently employed by the Corporation in the
position of                   and the Corporation recognizes the valuable
services that the Executive has provided and can continue to provide to the
Corporation and desires to be assured that the Executive will be available to
actively participate in the business of the Corporation;

     WHEREAS, the Executive is willing to continue such employment with the
Corporation but desires assurance of continuity of employment in the event of
any Change of Control of the Corporation (as defined in Section 2 of this
Agreement);

     WHEREAS, the Corporation, on behalf of itself and its shareholders, wishes
to continue to attract and retain well-qualified executive and key management
personnel who are an integral part of the management of the Corporation, such as
the Executive, and to assure itself of continuity of management in the event of
any Change of Control of the Corporation (as defined in Section 2 of this
Agreement); and

 

IT IS, THEREFORE, AGREED:

          1. Operation of Agreement. (a) The "Effective Date" shall be the date
during the "Change of Control Period" (as defined in Section 1(b) of this
Agreement) on which a Change of Control occurs.

           (b) The "Change of Control Period" is the period beginning on the
date hereof and ending on the second anniversary of such date; provided,
however, that beginning on the date one year after the date hereof, and on each
annual anniversary of such date (each such date being referred to as a "Renewal
Date"), the Change of Control Period shall be automatically extended so as to
terminate on the date that is two years from such Renewal Date, unless at least
sixty (60) days prior to the Renewal Date the Corporation shall give written
notice to the Executive that the Change of Control Period shall not be so
extended and; provided further, however, that the Change of Control Period shall
end automatically, with no additional action required by the Corporation, upon
the occurrence of a Change of Control.
          2. Change of Control. For the purpose of this Agreement, a "Change of
Control" shall mean a change of control of the Corporation during the Change of
Control Period of a nature that would be required to be reported in response to
Item 1(a) of the Current Report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a "Change of Control"
shall be deemed to have occurred if: (i) a third person, including a "group" as
such term is used in Section 13(d)(3) of the Exchange Act, other than the
trustee of any employee benefit plan of the Corporation, becomes the beneficial
owner, directly or indirectly, of 40% or more of the combined voting power of
the Corporation's outstanding voting securities ordinarily having the right to
vote for the election of directors of the Corporation; (ii) during any period of
24 consecutive months individuals who, at the beginning of such consecutive
24-month period, constitute the Board of Directors of the Corporation (the
"Board" generally and as of the date hereof the "Incumbent Board") cease for any
reason (other than retirement upon reaching normal retirement age, disability,
or death) to constitute at least a majority of the Board; provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation's shareholders, was approved by a
vote of at least three-quarters of the directors who at the time of such
election or nomination for election comprise the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Corporation, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) shall, for purposes
of this Agreement, be considered a member of the Incumbent Board; (iii) the
Corporation shall consolidate or merge with or into another person (including
any such transaction in which the Corporation is the surviving entity); or (iv)
the Corporation shall cease to be a publicly owned corporation having its
outstanding Common Stock listed on the New York Stock Exchange or quoted in the
NASDAQ National Market System.

          3. Employment Period. The Corporation hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Corporation, for the period commencing on the Effective Date and ending
on the second anniversary of such date. The period from the Effective Date until
the earlier of (i) the Date of Termination (as defined in Section 6(e) of this
Agreement) or (ii) the end of the period described in the preceding sentence is
hereinafter referred to as the "Employment Period."

          4. Position and Duties. (a) During the Employment Period, (i) the
Executive's position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with those held, exercised and assigned at
any time during the 90-day period immediately preceding the Effective Date and
(ii) the Executive's services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date.

-2-

           (b) Excluding periods of vacation and sick leave to which the
Executive is entitled, the Executive agrees to devote reasonable attention and
time during normal business hours to the business and affairs of the Corporation
and, to the extent necessary to discharge the responsibilities assigned to the
Executive hereunder, to use reasonable best efforts to perform faithfully and
efficiently such responsibilities. The Executive may (i) serve on corporate,
civic or charitable boards or committees, (ii) deliver lectures, fulfill
speaking engagements or teach at educational institutions and (iii) manage
personal investments, so long as such activities do not unreasonably interfere
with the performance of the Executive's responsibilities. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, such prior conduct of
activities, and any subsequent conduct of activities similar in nature and scope
and performed under like circumstances shall not thereafter be deemed to
unreasonably interfere with the performance of the Executive's responsibilities
to the Corporation.

          5. Compensation. (a) Base Salary. During the Employment Period, the
Executive shall receive a base salary ("Base Salary") at a monthly rate at least
equal to the highest monthly salary paid to the Executive by the Corporation,
together with any of its affiliated companies, during the twelve-month period
immediately preceding the month in which the Effective Date occurs. The
Executive's Base Salary shall be reviewed at least once during the Employment
Period, and shall be increased at any time and from time to time to reflect
increases in the cost of living and such other increases as shall be consistent
with increases in base salary awarded in the ordinary course of business to
other key executives. Any increase in the Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. The Base
Salary shall not be reduced after any such increase. As used in this Agreement,
the term "affiliated companies" includes any company controlling, controlled by
or under common control with the Corporation.

          (b) Incentive, Savings and Retirement Plans. In addition to the Base
Salary payable as hereinabove provided, the Executive shall be entitled to
participate, during the Employment Period, in all incentive compensation,
savings and retirement plans and programs applicable to other key executives,
but in no event shall such plans and programs, in the aggregate, provide the
Executive with compensation, benefits and reward opportunities materially less
favorable than those provided by the Corporation and its affiliated companies
for the Executive under such plans and programs as in effect at any time during
the 90-day period immediately preceding the Effective Date.

          (c) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under each material welfare
benefit plan of the Corporation, including,

-3-

without limitation, all medical, dental, disability, life, group life,
accidental death and travel accident insurance plans and programs of the
Corporation and its affiliated companies,
as in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, in which the Executive
and/or the Executive's family, as the case may be, participated at any time
thereafter.

           (d) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the policies and procedures of the Corporation
as in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter and applicable to the Executive.

           (e) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits, including without limitation the use of an
automobile and the payment of related expenses, and club memberships, in
accordance with the policies of the Corporation as in effect at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as in effect at any time thereafter and provided to the
Executive.

           (f) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to secretarial and other assistance,
substantially similar in all material respects to those provided to the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided at any time
thereafter to the Executive.

          (g) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the policies of the Corporation as
in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter and applicable to the Executive.

          (6) Termination. (a) Death, Retirement or Disability. This Agreement
shall terminate automatically upon the Executive's death or retirement under the
retirement plan of the Corporation or its affiliates in which the Executive is a
participant. The Corporation may terminate this Agreement, after having
established the Executive's Disability (pursuant to the definition of
"Disability" set forth below), by giving to the Executive written notice of its
intention to terminate the Executive's employment. In such a case, the
Executive's employment with the Corporation shall terminate effective on the
90th day after receipt of such notice (the "Disability Effective Date"), unless
the Executive has previously returned to full-time performance of the
Executive's duties. For purposes of this Agreement, "Disability" means physical
or mental disability which, after the expiration of more than 26 weeks after its
commencement, is determined to be total and

-4-

permanent by a physician selected by the Corporation or its insurers and
acceptable to the Executive or the Executive's legal representative (such
agreement to acceptability not to be unreasonably withheld). Should the
Executive or the Executive's legal representative not acquiesce in the selection
of the physician, a physician chosen by the Executive or the Executive's legal
representative and reasonably acceptable to the Corporation shall be required to
concur in the medical determination of total and permanent disability, failing
which the two physicians shall designate a third physician whose decision shall
be determinative as of the end of the calendar month in which such concurrence
or third-physician decision, as the case may be, is made.

           (b) Cause. The Corporation may terminate the Executive's employment
for "Cause." For purposes of this Agreement, "Cause" means: (i) the Executive's
willful and continued failure to substantially perform assigned duties with the
Corporation (other than any such failure resulting from incapacity due to
physical or mental illness or any such actual or anticipated failure resulting
from termination for Good Reason), after a demand for substantial performance is
delivered to the Executive by the Board, specifically identifying the manner in
which the Board believes that the duties have not been substantially performed;
or (ii) the Executive's willful conduct which is demonstrably and materially
injurious to the Company.

           (c) Good Reason. The Executive's employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, "Good Reason" means:

(i) the assignment to the Executive of any duties (A) inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4 of this Agreement or (B) any other action by the Corporation which
results in a diminishment in such position, authority, duties or
responsibilities, in each case described in (A) or (B), above, other than an
insubstantial and inadvertent action;

(ii) any failure by the Corporation to comply with any of the provisions of
Section 5 of this Agreement, other than an insubstantial and inadvertent
failure;

(iii) the Corporation's requiring the Executive to be based at any office or
location other than that referred to in Section 4(a)(ii) of this Agreement,
except for temporary assignments and for travel, in each case as reasonably
required in the performance of the Executive's responsibilities;

(iv) any purported termination by the Corporation of the Executive's employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement
other than establishing the Date of Termination pursuant to paragraph (e) of
this Section 6 below; or

-5-



 

(v) any failure by the Corporation to comply with and satisfy Section 12(b) of
this Agreement.

          (d) Notice of Termination. Any termination of the Executive's
employment by the Corporation for Cause or by the Executive for Good Reason
shall be effected by Notice of Termination to the other party hereto given in
accordance with Section 13(b) of this Agreement. For purposes of this Agreement,
a "Notice of Termination" means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date (which date shall not be more than 15 days after
the giving of such notice).

           (e) Date of Termination. "Date of Termination" means the date of the
Executive's death, the Disability Effective Date, or the date of receipt of an
effective Notice of Termination or any later date specified therein, as the case
may be. If the Executive's employment is terminated by the Corporation in breach
of this Agreement, the Date of Termination shall be the date on which the
Corporation notifies the Executive of such termination.

          7. Obligations of the Corporation upon Termination. (a) Death. If the
Executive's employment is terminated by reason of the Executive's death, this
Agreement shall terminate without further obligations to the Executive's legal
representatives under this Agreement other than those obligations accrued
hereunder at the date of the Executive's death. If the Executive's employment is
terminated by reason of the Executive's death occurring during the Employment
Period, the Executive's legal representatives shall be paid within 30 days after
the Date of Termination a lump sum amount equal to the product of (i) the
maximum amount of the annual cash bonus that the Executive could have earned
under the Corporation's Management Incentive Plan ("MIP"), or any successor to
such annual cash bonus plan (a "Bonus") for the fiscal year in which the Date of
Termination occurs if the Executive had remained employed by the Corporation for
such full fiscal year and (ii) the fraction obtained by dividing the number of
days the Executive was employed by the Corporation during such fiscal year by
365. Anything in this Agreement to the contrary notwithstanding, the Executive's
family shall be entitled to receive benefits at least equal to those provided by
the Corporation to surviving families of executives of the Corporation under
such plans, programs and policies relating to family death benefits, if any, as
in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive's
family,

-6-

applicable thereafter to the Executive and/or the Executive's family, as the
case may be.

           (b) Disability. If the Executive's employment is terminated during
the Employment Period by reason of the Executive's Disability, the Executive
shall be entitled after the Disability Effective Date to receive disability and
other benefits at least equal to those provided by the Corporation to disabled
employees and/or their families in accordance with such plans, programs and
policies relating to disability, if any, as in effect during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive's family, applicable thereafter to the Executive and/or the
Executive's family, as the case may be. In addition, the Executive shall be paid
within 30 days of the Executive's Disability Effective Date a lump sum amount
equal to the product of (i) the maximum Bonus that the Executive could have
earned for the fiscal year in which the Executive's Disability Effective Date
occurs if the Executive had remained employed by the Corporation for such full
fiscal year and (ii) the fraction obtained by dividing the number of days the
Executive was employed by the Corporation during such fiscal year by 365.

          (c) Cause. If the Executive's employment shall be terminated for
Cause, the

Corporation shall pay the Executive the Executive's full Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given and shall have no further obligations to the Executive under this
Agreement.

          (d) Good Reason; Termination Other Than for Cause or Disability. If,
during the Employment Period, the Corporation shall terminate the Executive's
employment other than for Cause or Disability, or the employment of the
Executive shall be terminated by the Executive for Good Reason:

(i) The Corporation shall pay to the Executive (or, in the case of the death of
the Executive prior to such payment, to the Executive's legal representatives)
in a lump sum in cash within 30 days after the Date of Termination the aggregate
of the following amounts, in each case in full satisfaction of any and all
obligations it may have to pay such amounts or take such actions, whether
pursuant to any agreement, policy, plan, practice, program, applicable law or
otherwise:

     (A) if not theretofore paid, the Executive's Base Salary through the Date
of Termination at the rate in effect on the Date of Termination or, if higher,
at the highest rate in effect at any time within the 90-day period preceding the
Effective Date;

     (B) the greater of (i) the maximum Bonus that the Executive was

-7-

eligible to earn for the fiscal year in which the Date of Termination occurs if
the Executive had remained employed by the Corporation for such full fiscal year
or (ii) the highest Bonus paid to the Executive in any one of the three full
fiscal years ending immediately prior to the Effective Date;

     (C) an amount equal to two (2) times the sum of (x) the Executive's annual
Base Salary at the rate in effect at the time a Notice of Termination was given
or, if higher, at the highest rate in effect at any time within the 90-day
period immediately preceding the Effective Date and (y) the highest Bonus paid
to the Executive in any one of the three full fiscal years ending immediately
prior to the Effective Date;

     (D) in the case of compensation previously deferred by the Executive, all
amounts of such compensation previously deferred and not

yet paid by the Corporation; and

     (E) an amount equal to the employer contributions that would have been made
to the Executive's account pursuant to the Crompton Employee Savings Plan (CESP)
(based on the rate in effect on the Date of Termination) and the Employee Stock
Ownership Plan (ESOP), or any successors to such plans, if the Executive had
continued in employment through the second anniversary of the Date of
Termination, with Base Salary and Bonus equal to the amounts set forth above in
clause (C) and had the Executive continued to contribute, if at all, to the CESP
and/or the ESOP at the rate in effect on the Date of Termination.

     (ii) The Corporation shall, promptly upon submission by the Executive of
supporting documentation, pay or reimburse to the Executive any costs and
expenses (including moving and relocation expenses) paid or incurred by the
Executive which would have been payable under Section 5(d) of this Agreement if
the Executive's employment with the Corporation had not terminated, in each case
in full satisfaction of any and all obligations it may have to pay or reimburse
such amounts, whether pursuant to any agreement, policy, plan, practice,
program, applicable law or otherwise.

     (iii) Until the earlier of (A) the day upon which the Executive begins new
employment and is eligible for any welfare benefits, or (B) the second
anniversary of the Date of Termination, the Corporation shall continue to
provide benefits to the Executive and/or the Executive's family that are
comparable in the aggregate to those which would have been provided to them in
accordance with the plans, programs and policies described in Section 5(c) of
this Agreement if the Executive's employment had not been terminated, in each
case in full satisfaction

-8-

of any and all obligations it may have to provide such benefits, whether
pursuant to any agreement, policy, plan, practice, program, applicable law or
otherwise.

     (iv) Until the earlier of (A) the day upon which the Executive begins new
employment and is eligible for any fringe benefits, or (B) the second
anniversary of the Date of Termination, the Corporation shall continue to
provide benefits to the Executive that are comparable in the aggregate to those
which would have been provided to the Executive in accordance with the plans,
programs and policies described in Section 5(e) of this Agreement if the
Executive's employment had not been terminated, in each case in full
satisfaction of any and all obligations it may have to provide such benefits,
whether pursuant to any agreement, policy, plan, practice, program, applicable
law or otherwise.

     (v) Until the earlier of (A) the day upon which the Executive begins new
employment comparable in all material respects to the Executive's employment
with the Corporation immediately prior to the Effective Date, or (B) the second
anniversary of the Date of Termination, the Corporation shall pay all reasonable
expenses incurred by the Executive in seeking comparable employment including,
without limitation, the fees and expenses of a placement organization and
reasonable travel, telephone and office expenses, such expenses to be approved
in advance by the Corporation, such approval not to be unreasonably withheld.

8. No Obligation to Seek Further Employment; Non-exclusivity of Rights.

          (a) The Executive shall not be required to seek other employment, nor
shall the amount of any cash payment provided for under this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the Date of Termination, or otherwise.



           (b) Except as set forth expressly herein, nothing in this Agreement
shall (i) prevent or limit the Executive's continuing or future participation in
any benefit, bonus, incentive or other plan or program provided by the
Corporation or any of its affiliated companies and for which the Executive may
qualify, or (ii) limit or otherwise affect such rights as the Executive may have
under any stock option, incentive compensation or other agreements with the
Corporation or any of its affiliated companies. Except as set forth expressly
herein, amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, program or agreement of or with the
Corporation or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program or agreement.

          

9. Full Settlement. The Corporation's obligation to make the payments



-9-

provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement.
The Corporation agrees to pay, to the full extent permitted by law, all legal
fees and expenses which the Executive or the Executive's legal representatives
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Corporation or others of the validity or enforceability of or
liability under, or concerning the amount payable pursuant to Section 10 of this
Agreement.

          

10. Certain Further Payments by the Company. (a) In the event that any amounts
paid or distributed to the Executive pursuant to this Agreement (taken together
with any amounts otherwise paid or distributed to the Executive in connection
with a Change of Control) are subject to an excise tax under Section 4999 of the
Code or any successor or similar provision thereto (the "Excise Tax"), the
Corporation shall pay to the Executive an additional amount such that, after
taking into account all taxes (including federal, state, local and foreign
income, excise and other taxes) incurred by the Executive on the receipt of such
additional amount, the Executive is left with the same after-tax amount the
Executive would have been left with had no Excise Tax been imposed.



          

(b) All determinations required to be made under this Section 10 and the
assumptions to be utilized in arriving at such determinations shall be made by
the public accounting firm that audited the books of the Corporation in the
fiscal year ended immediately prior to the Effective Date unless another
nationally recognized certified public accounting firm is jointly designated by
the Executive and the Corporation (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Corporation and the Executive
within 15 business days following the receipt of notice from the Corporation or
the Executive that a Notice of Termination has been provided under this
Agreement (collectively, the "Determination"). In the event the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control (or does not undertake to provide the
Determination), the Executive and the Corporation shall appoint another public
accounting firm to make the Determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm hereunder incurred with respect to the
Determination shall be borne solely by the Corporation and the Corporation shall
enter into any reasonable agreement reasonably requested by the Accounting Firm
in connection with the performance of the services hereunder.



-10-

 

          

11. Noncompetition and Confidential Information. (a) During the Employment
Period, and during a one-year period following any termination of the
Executive's employment for any reason, the Executive shall not directly or
indirectly compete with the Corporation or any of its affiliated companies,
whether as an individual proprietor or entrepreneur or as an officer, employee,
partner, stockholder, or in any capacity connected with any enterprise, in any
business in which the Corporation is engaged at the time of the termination of
the Executive's employment, within any state or possession of the United States
of America or any foreign country within which such business is then being
conducted, or within which business the Corporation has formally announced
specific plans to conduct and/or the Executive has actual knowledge that the
Corporation specifically plans to be conducted. For the purpose of the preceding
sentence, conducting business, doing business, or engaging in business shall be
deemed to embrace sales to customers or performance of services for customers
who are within a relevant geographical area, without any necessity of any
presence of the Corporation therein. Nothing herein, however, shall prohibit the
Executive from acquiring or holding any issue of stock or securities of any
corporation which has any securities listed on a national securities exchange or
quoted in the daily listing of over-the-counter market securities; provided that
at any one time the Executive and members of the Executive's immediate family do
not own more than five (5%) percent of the voting securities of any such
corporation.



          

(b) The Executive shall hold in a fiduciary capacity for the benefit of the
Corporation all secret or confidential information, knowledge or data relating
to the Corporation or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Corporation or any of its affiliated companies and
which shall not be public knowledge (other than by acts by the Executive or the
Executive's representatives in violation of this Agreement). After termination
of the Executive's employment with the Corporation, the Executive shall not,
without the prior written consent of the Corporation, communicate or divulge any
such information, knowledge or data to anyone other than the Corporation and
those designated by it, except as required by law or by a court of competent
jurisdiction. In no event shall an asserted violation of the provisions of this
Section 11 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.



          

12. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Corporation shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.



          

(b) This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors. The Corporation shall require any successor or
assign



-11-

(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
or of all or substantially all of the business and/or assets of the Corporation,
by an agreement in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent as the Corporation would be
required to perform it if no such succession or assignment had taken place.

          

13. Miscellaneous. (a) The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.



          

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:



If to the Executive

:
                        

If to the Corporation

:

Crompton Corporation
199 Benson Road
Middlebury, Connecticut 06749

Attention: Vice President, Human Resources

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

          

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.



          

(d) The Corporation may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.



-12-

 

          

(e) The Executive and the Corporation acknowledge that prior to the Effective
Date, the employment of the Executive by the Corporation is "at will," and may
be terminated by either the Executive or the Corporation at any time and for any
reason or no reason.



          

14. Governing Law; Jurisdiction. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut, without reference to principles of
conflict of laws. The parties shall use their best efforts and good will to
settle all disputes by amicable negotiations. Any judicial proceeding brought
against any of the parties to this Agreement or any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
of Connecticut or in the United States District Court for the State of
Connecticut, and, by execution and delivery of this Agreement, each of the
parties to this Agreement accepts the jurisdiction of said courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The foregoing consent to jurisdiction shall not be deemed
to confer rights on any person other than the respective parties to this
Agreement.



          

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and the
Corporation has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.



                                           

                              


Executive  

CROMPTON CORPORATION

 

By:                            
Its: Chairman, President and CEO

-13-